Citation Nr: 1541560	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a rating reduction from 20 percent to 10 percent, effective March 1, 2009, for service-connected lumbar strain was proper.

2.  Entitlement to a rating higher than 20 percent for a lumbar strain, from March 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to April 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A timely notice of disagreement was received in January 2009, a statement of the case was issued in September 2009 and a VA Form 9 was received in October 2009.  The matter is now handled by the RO in Winston-Salem, North Carolina.   

Upon initial consideration of this matter in June 2013, the Board issued a decision finding that the RO's reduction of the Veteran's rating was proper and denied restoration of the 20 percent rating for a lumbar strain as well as entitlement to an increased rating for this condition.  Moreover, a claim for TDIU was remanded to the RO via the Appeals Management Center (AMC), for further development.

The Veteran appealed the Board's June 2013 decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  The Court issued an April 2015 Memorandum Decision that reversed the Board's denial of restoration of the 20 percent rating for a lumbar strain and remanded the issue for reinstatement of the 20 percent rating, effective March 1, 2009.  Additionally, the Court set aside and remanded the Board's decision finding that referral for extraschedular consideration was not warranted.  However, the Court noted that the Veteran did not challenge the Board's denial of a rating higher than 20 percent, prior to March 1, 2009; therefore, that issue was dismissed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to a rating higher than 20 percent for a lumbar strain, from March 1, 2009, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As determined per the Court's April 2015 Memorandum Decision, the reduction in rating for the Veteran's lumbar strain from 20 percent to 10 percent was not proper.  

2.  The Veteran's 20 percent rating for a lumbar strain is reinstated, effective March 1, 2009.


CONCLUSION OF LAW

Based on the legal conclusion in the Court's April 2015 Memorandum Decision, the reduction of the rating for a lumbar strain from 20 percent to 10 percent disabling, effective March 1, 2009, was not proper, and the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (b), 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2015 Memorandum Decision, the Court concluded that the Board's June 2013 decision did not discuss whether the evidence reflected an improvement in the Veteran's disability and instead focused on whether the Veteran met the requirements for a rating higher than 10 percent.  Additionally, the Court found that the Board relied solely upon a June 2008 VA examination and failed to take account of other medical and lay evidence of record relevant to the question of whether the Veteran's condition improved.

Accordingly, the Court reversed the Board's decision finding the reduction from 20 percent to 10 percent was proper, and remanded the issue with instructions to reinstate the Veteran's 20 percent rating, effective March 1, 2009.


ORDER

Restoration of a 20 percent rating for service-connected lumbar strain is granted, effective March 1, 2009.


REMAND

The Veteran seeks entitlement to a rating higher than 20 percent for his lumbar strain, from March 1, 2009, and entitlement to a TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the most recent VA examination for the Veteran's lumbar strain was conducted in June 2008, more than seven years ago.  Furthermore, while the most updated treatment records available in the claims file are from 2013, these treatment records do not contain any detailed examinations of the lumbar spine.  Because this claim is limited to the time period from March 1, 2009, and the most recent VA examination occurred prior to this date, the Board finds that the evidence of record is not sufficient to rate the current severity of the Veteran's disability.

The Board finds a remand is necessary to afford the Veteran a contemporaneous examination and to obtain updated treatment records in order to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Regarding the TDIU claim, the Board notes that the April 2015 Court decision stated that the Court did not have jurisdiction over that issue, as the Board had remanded it for further development in the June 2013 Board decision.  In the June 2013 Board decision, the RO was instructed to afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment.  To date, the Veteran has not yet been afforded this VA examination.  On remand, the Veteran must be afforded a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include, but not limited to VA treatment records subsequent to October 2013.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner must comment on the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


